Case 1:14-cv-02887-JLK-MEH Document 231 Filed 12/09/19 USDC Colorado Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 14-cv-02887-JLK-MEH

  ALEJANDRO MENOCAL,
  MARCOS BRAMBILA,
  GRISEL XAHUENTITLA,
  HUGO HERNANDEZ,
  LOURDES ARGUETA,
  JESUS GAYTAN,
  OLGA ALEXAKLINA,
  DAGOBERTO VIZGUERRA,
  DEMETRIO VALEGRA, on their own behalf and on behalf of all others similarly situated,

         Plaintiffs,

  v.

  GEO GROUP, INC.,

         Defendant.


                                          MINUTE ORDER

  Entered by Michael E. Hegarty, United States Magistrate Judge, on December 9, 2019.

          For good cause shown and pursuant to the Court’s October 18, 2019 order, the parties’
  Stipulated Motion to Extend Expert Discovery Deadlines [filed December 6, 2019; ECF 229] is
  granted. Section 6 of the governing Scheduling and Discovery Order is modified as follows:

  Initial Expert Disclosures Deadline:         February 14, 2020
  Rebuttal Expert Disclosures Deadline:        March 30, 2020
  Expert Witness Depositions Deadline:         April 20, 2020

  All other deadlines and/or conference dates remain in effect.
